                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

ERICA DEROSA,                                     Case No: 8:19-cv-01465-JVS-DFM

               Plaintiff,
                                                     ORDER OF DISMISSAL
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendants.



                            [PROPOSED] ORDER OF DISMISSAL


       Plaintiff, Erica DeRosa (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.,

(“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.



       SO ORDERED.



       Dated: January 07, 2020                              _________________________
                                                            James V. Selna
                                                            United States District Judge
